PER CURIAM.
The Florida Board of Bar Examiners has petitioned for approval of an amendment to article II, section 3 of the Rules of the Supreme Court Relating to Admissions to the Bar. Because the proposed amendment is housekeeping in nature, the Court deemed it unnecessary to publish it in advance.
The amendment and the rationale expressed by the Board for the amendment are set forth in the appendix to this opinion. Upon consideration, we now adopt the proposed amendment, which shall become effective on November 1, 1991.
It is so ordered.
SHAW, C.J., and OVERTON, McDonald, barkett, grimes, KOGAN and HARDING, JJ., concur.
THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE EFFECTIVE DATE OF THIS AMENDMENT.
APPENDIX
Article II, Section 3 as it currently appears:
Section 3. If a law student timely files an early registration within one hundred sixty-five (165) days following the commencement of the study of law as specified in Article V, Section 8, the filing fee shall be $70.00.
Article II, Section 3 as it will appear:
Section 3. If a law student timely files an early registration within one hundred sixty-five (165) ninety-five (195) days following the commencement of the study of law as specified in Article V, Section 8, the filing fee shall be $70.00 $75.00. RATIONALE: On April 25, 1991, the Supreme Court of Florida adopted an amendment to article II, section 2 as recommended by the Board which extended the initial deadline for timely filing by registrants from 150 to 180 days following the commencement of the study of law. This change made the second registration deadline of 165 days following the commencement of the study of law obsolete. The proposed change is housekeeping in nature and would restore a second deadline 15 days following the initial registration deadline. The increase in fee from $70.00 to $75.00 corresponds to the new schedule of fees submitted to the Court with the Board’s 1991-1992 fiscal budget.